In an action, inter alia, to recover damages for underpayment of prevailing wages, the defendants Gateway Demolition Corp. and St. Paul Mercury Insurance Company appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated May 12, 2000, as deiiied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted by the plaintiffs Cordell Brown, Daniel Calliste, Jose Martinez, Rumardo Gomez, Mario Nunez, Ramon Rivera, and Omar Trivinio against them.
Ordered that the appeal is dismissed as academic (see Gomez v Gateway Demolition Corp., 293 AD2d 649 [decided herewith]). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.